DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s amendments, see remarks and claims, filed 10/20/2021, with respect to 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 21-26 and 28-35 has been withdrawn. 
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. The Applicant argues that the references disclosed by the Examiner do not disclose teach or suggest “positioning the barrier plate assembly between the wall of the outer shell housing and the inner housing of the power pack”. This argument is fully considered but is not convincing. The claim does not set forth any particular limitations directed towards the details of the barrier plate assembly other than positioning the barrier plate assembly (which can be considered to be a ‘spacer’) between the first and second components of the device. The Examiner points to Malinouskas which teaches having a gasket between the two components. Malinouskas further teaches having a plate/surface positioned the two components. Therefore, the Examiner understands that placing a barrier plate or a spacer between components is known. It is further noted that the reference to Zergiebel et al (used for showing details of dependent claims in this office action) also teaches positioning a spacer between the two components in order to provide adequate space for the gears. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-25, 26, 28, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20130184730 granted to Beardsley et al. (hereinafter “Beardsley”) in view of US. Pub. No. 2011/0125138 granted to Malinouskas et al. (hereinafter “Malinouskas”).
Regarding claim 21, Beardsley discloses a method of assembling a handheld electramechanical surgical device (e.g. para 0021), comprising: inserting a power pack of a handle assembly into a receiving cavity of a sterile cuter shell housing of the handle assembly(e.g. para 0021 “selectively inserting an instrument module into the cavity of the outer housing shell”) while maintaining a sterility of the outer shell housing (considered to be non- functional claim language and does not have any patentable weight), the power pack including an inner housing (e.g. para 0033 “Instrument module 110 defines an upper instrument module half 110A and a lower instrument module half 110B, upper instrument module half 110A... inner housing shell 111”) and a core assembly disposed within the inner housing (e.g. para 0034 but fails to disclose positioning a barrier plate assembly between the outer shell housing of the cower pack and the inner housing of the power pack; and wherein positioning the barrier plate assembly between the outer shell housing and the inner housing of the power pack includes positioning the barrier plate assembly between the wall of the outer shell housing
However, Malinouskas teaches positioning a barrier plate assembly between the outer shell housing of the power pack and the inner housing of the power pack; and wherein positioning the barrier plate assembly between the outer shell housing and the inner housing of the power pack includes positioning the barrier plate assembly between the wall of the outer shell housing of the power pack and the inner housing of the power pack (e.g. para 0159, fig. 12, gasket 905, it is understood that the gasket would be placed between the outer shell and the inner shell since at least a portion of the outer shell will cover the gasket, placing the gasket between the outer shell and the inner shell.). This provides a seal along the edges of the components (e.g. para 0160). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Beardsley with the teachings of Malinouskas to include a 

Regarding claim 22, Beardsley as modified by Malinouskas (hereinafter “modified Beardsley")  renders the method according to claim 24 obvious as recited hereinabove, Malinouskas teaches the adapter assembly 600 (e.g. Fig.5a) including: a housing 600 configured and adapted for connection with the connecting portion of the handle assembly and to be in operative communication with each rotatable drive shaft (e.g. Fig.9-10 discloses a connection with and plurality of rotatable drive shafts having operative communication.). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Beardsley to incorporate the teaching of Malinouskas to provide coupling to the intelligent power unit 500 by any appropriate mechanism. For example, the attachment may latch into place using a slidable latch mechanism (e.g., where a radially outward portion of the power unit 500 is pulled radially rearward or forward to disengage the latch) or a chuck. Although an attachment that requires a separate tool may be provided, it may be advantageous to provide a tool-less, or hand-operated, connection mechanism, e.g., the slide latch described above, a keyless chuck, etc. (e.g. para 0137 of reference Malinouskas).

Regarding claim 23, modified Beardsiey renders the method of claim 22 obvious as recited hereinabove, Malinouskas further teaches comprising connecting a surgical loading unit to a distal end of the adapter assembly, such that a force transmitting assembly of the adapter assembly is in operative connection with a respective force receiving member of the surgical 

Regarding claim 24, modified Beardsley renders the limitations of claim 23 obvious as recited hereinabove, Malinouskas further comprising establishing an electrical connection (e.g. “593a”, “593b”) between a processor of the handle assembly (e.g. Fig. 5a “500”) and an electrical assembly of the adapter assembly upon a connection of the adapter assembly to the handle assembly (e.g. Fig. 5a “500”).

Regarding claim 25, modified Beardsley renders the limitations of claim 24 obvious as recited hereinabove, Malinouskas further comprising establishing an electrical connection between electrical contacts of the surgical loading unit and an electrical contact of the adapter assembly upon connecting the surgical loading unit to the adapter assembly (e.g. Figs 9-10).

Regarding claim 26, modified Beardsley renders the method according to claim 21 obvious as recited hereinabove, Beardsley further teaches wherein closing the outer shell housing includes approximating first and second sections of the outer shell housing (e.g. fig. 2).

Regarding claim 28, modified Beardsley renders the method according to claim 21 obvious as recited hereinabove, Malinouskas teaches wherein closing the outer shell housing positions the barrier plate assembly proximally of the wall of the outer shell housing and distally of the inner housing of the power pack (e.g. fig. 12).

Regarding claim 29, modified Beardsley renders the method according to claim 24 obvious as recited hereinabove, but fails to disclose wherein the barrier plate assembly includes a plurality of rotatable coupling shafts each having a proximal end configured to receive relative forces from the respective plurality of drive shafts of the power pack, and a distal end that extends distally into the recess. Malnouskas teaches wherein the barrier plate assembly includes a plurality of rotatable coupling shafts (e.g. Fig.9-10 discusses a connection with and plurality of rotatable drive shafts having operative communication.) each having a proximal end configured to receive relative forces from the respective plurality of drive shafts of the power pack, and a distal end that extends distally into the recess (e.g. Fig.9-10). it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beardsley to incorporate the teaching of Malinouskas ta provide coupling to the intelligent power unit 500 by any appropriate mechanism. For example, the attachment 

Regarding claim 30, modified Beardsiey renders the method according to claim 29 obvious as recited hereinabove, Malinouskas teaches wherein the barrier plate assembly further includes a plate supporting the plurality of rotatable coupling shafts (e.g. Fig. 10 shows a plate supporting of the coupling shaft.), Zergiebel teaches the plate having a proximally-oriented surface and a distally-oriented surface, whereupon closing the outer shell housing, the proximally-oriented surface abuts the inner housing and the distally- oriented surface abuts the outer shell housing (e.g. spacer 262 proximal and distal housing blocks 252 and 260, See figs 9-16}.

Regarding claim 31, modified Beardsley renders the method according to claim 24 obvious as recited hereinabove, Malinouskas teaches comprising establishing an electrical connection (e.g. “593a”, “3935") between a processor of the handle assembly {e.g. Fig. Sa “$00") and an electrical assembly of the adapter assembly upon a connection of the adapter assembly to the handle assembly (e.g. Fig. 5a “500"}. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Beardsley to incorporate the teaching of Malinouskas to provide coupling to the 

Regarding claim 32, modified Beardsley renders the method according to claim 31 obvious as recited hereinabove, Malinouskas teaches wherein the barrier plate assembly includes and supports a pass-through electrical connector, the method further comprising interfacing the pass-through electrical connector with the at least one electrical connector of the handle assembly (e.g. Fig.9 “590”).

Regarding claim 33, modified Beardsiey renders the method according to claim 32 obvious as recited hereinabove, Malinouskas further comprising positioning the pass- through electrical connector of the barrier plate assembly in a window farmed in the outer shell housing (e.g. "990a”, [0162] line 3 discloses transparent nose cone that is well known feature of transparency having the window}.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over modified Beardsley as applied to claims 21-25, 26, 28, and 29-33 above, and further in view of US Pat No 5531751 issued to Schultheiss et al. (hereinafter “Schultheiss”).

Regarding claim 34, modified Beardsley renders the method according to claim 21 obvious as recited hereinabove, Beardsley teaches wherein inserting the power pack into the outer shell housing includes passing the power pack through an [insertion guide] that surrounds a distal-facing edge of a proximal half-section of the outer housing (e.g. fig 2), and wherein closing the outer housing includes approximating the proximal half-section of the outer housing shell and a distal half-section of the outer housing (e.g. fig. 2). Even though any portion of the casing could be considered to be the insertion guide, Beardsley does not to explicitly disclose using an insertion guide. Schultheiss teaches using a guiding casing to help to provide an aiming mean which would provide the predictable result of improving aiming and improve exact, orientation (e.g. Col 3, lines 40-62). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Beardsley with the teachings of Schultheiss to provide a guiding casing to help to provide an aiming mean which would provide the predictable result of improving aiming and improve exact, orientation.

Regarding claim 35, modified Beardsley as further modified by Schultheiss renders the method according to claim 34 obvious as recited hereinabove, Schultheiss further comprising detaching the insertion guide from the outer shell housing before the outer shell housing is closed (e.g. Col 3, lines 40-62 “The guiding casings are removed from the aiming tube casings after the bore wires are inserted”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792